Citation Nr: 1603078	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-20 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, not otherwise specified (NOS).

2.  Entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1974 to February 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was previously represented in this appeal by a private attorney, as reflected in a January 2013 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  However, in a letter received in October 2014, prior to certification of the case and transfer of the record to the Board, the Veteran's representative informed VA that he was withdrawing from the case.  The letter indicates that the Veteran was informed of the withdrawal.  The previous representative's withdrawal meets the requirements of 38 C.F.R. § 14.631(c) (2015).  Therefore, the Board recognizes the previous representative's withdrawal.  As there is no indication that the Veteran has appointed new representation or that he has an interest in doing so, he is considered unrepresented in these matters.

The Veteran initially submitted a claim for entitlement to service connection for "schizophrenia/multipersonality disorder."  See Letter from the Veteran, received in April 2012.  Additional evidence associated with the claims file includes diagnoses for psychiatric disabilities other than schizophrenia and a personality disorder, to include depressive disorder, NOS.  Although the Veteran sought service connection only for schizophrenia/multipersonality disorder, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as schizophrenia, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The reopened issue of entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1998 rating decision denied entitlement to service connection for a personality disorder and paranoid schizophrenia; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period.

2.  An April 2001 rating decision denied reopening of the claim for entitlement to service connection for a personality disorder and paranoid schizophrenia; the Veteran filed a timely notice of disagreement as to that denial in May 2001; however, in April 2002, the Veteran withdrew the appeal and did not submit another notice of disagreement or new and material evidence within the remainder of the one-year appeal period.

3.  A March 2006 rating decision denied reopening of the claim for entitlement to service connection for paranoid schizophrenia, and additional relevant evidence was received within the one-year appeal period.

4.  A January 2007 administrative letter considered the additional evidence, and continued the denial for reopening of the claim for entitlement to service connection for paranoid schizophrenia; the Veteran did not timely appeal that denial; and new and material evidence was not submitted as to the issue within the one-year appeal period.

4.  Evidence received since the March 2006 rating decision and January 2007 administrative letter is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The April 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.204, 20.302, 20.1103 (2015).

3.  The March 2006 rating decision and January 2007 administrative letter are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

5.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS.  Given the favorable nature of this action, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist in the context of the matter decided herein.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

In this case, the RO found that new and material evidence had been received to reopen the claim for entitlement to service connection for paranoid schizophrenia in a May 2014 statement of the case.  However, the question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board will consider whether reopening is warranted despite the RO's conclusion in the May 2014 statement of the case.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

In the September 1998 rating decision, the RO denied service connection for a personality disorder because personality disorders are not a disease or injury for compensation purposes, and are therefore not subject to service connection.  The RO also denied service connection for paranoid schizophrenia because there was no record of paranoid schizophrenia showing a chronic disability subject to service connection.  The Veteran did not timely appeal the decision, and new and material evidence was not submitted as to the issues within the one-year appeal period.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the September 1998 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In the April 2001 rating decision, the RO found that new and material evidence had not been received to reopen the claim for entitlement to service connection for a personality disorder and paranoid schizophrenia.  The Veteran submitted a timely notice of disagreement as to that decision in May 2001.  However, in April 2002, the Veteran withdrew the appeal as to the April 2001 rating decision and did not submit another notice of disagreement or new and material evidence within the remainder of the one-year appeal period.  Therefore, the April 2001 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.204, 20.1103.

In the March 2006 rating decision, the RO found that new and material evidence had not been received to reopen the claim for entitlement to service connection for a personality disorder and paranoid schizophrenia.  In October 2006, within the one-year appeal period of the March 2006 rating decision, the Veteran submitted additional evidence consisting of a summary of disciplinary proceedings dated in January 1980.  See 38 C.F.R. § 3.156(b).  In January 2007, the RO issued an administrative letter explaining that the additional evidence was duplicative of evidence already of record, and that reopening of the previously denied claim remained denied.  The Veteran did not timely appeal the denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the March 2006 rating decision and the January 2007 administrative letter are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final March 2006 rating decision and final January 2007 administrative letter includes a VA Form 21-0960P-2, Mental Disorders (Other Than PTSD and Eating Disorders) Disability Benefits Questionnaire, completed by A. H. Fink, Ph.D., and dated in March 2013.  In the VA Form 21-0960P-2, Dr. Fink provides diagnoses of schizophrenia, paranoid type; depressive disorder, NOS; and alcohol abuse.  In addition, Dr. Fink opines that it is more likely than not that the Veteran developed schizophrenia during his active service.  This evidence is new because it was not previously considered by VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim, namely, whether the Veteran has a current diagnosis of schizophrenia and whether the schizophrenia is related to his active service.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disability, to include a personality disorder, paranoid schizophrenia, and depressive disorder, NOS, is reopened, and, to that extent only, the appeal is granted.


REMAND

The Board finds that the matters remaining on appeal must be remanded for further development before a decision may be made on the merits.

Service Connection for an Acquired Psychiatric Disability

The Veteran was provided a VA mental disorders examination in August 2014.  The examiner reviewed the record and diagnosed the Veteran with an unspecified depressive disorder, a paranoid personality disorder, and alcohol use disorder in remission.  As to the Veteran's alleged schizophrenia, the examiner opined that, "the record does not characterize this Veteran as having delusions and hallucinations or other key features of schizophrenia that would need to be present in order for the diagnosis to be made."  Therefore, the Veteran does not meet the diagnostic criteria for schizophrenia.  As to the diagnosed unspecified depressive disorder, the examiner stated that, "depression can co-occur with paranoid personality disorder.  There was not a clear reference to a depressive disorder diagnosed in service in Veteran's military records that I saw . . ., however.  And based on a prior mental health C&P exam report dated 04/30/2009 that cited the claim request was for NSC pension benefits for depression, it is assumed there is/was not sufficient evidence for [service connection] for depression per the RO.  I am unable to be any more specific without resorting to mere speculation."

When an examiner is asked to render an opinion and determines that she cannot do so without resorting to mere speculation, the Board may not rely on such an opinion unless the record in its entirety, including the examination and the opinion itself, shows that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the August 2014 VA examiner did not adequately explain why an opinion could not be provided without resorting to mere speculation.  Specifically, the examiner did not explain what information would allow for an opinion that does not resort to mere speculation.  As the examiner did not provide an adequate rationale for the opinion given, the opinion is inadequate for decision-making purposes and the Board must remand the issue so that an adequate VA addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

TDIU

The Veteran is not currently service connected for any disability.  As such, the issue of entitlement to a TDIU is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, which is herein remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, appellate adjudication of the TDIU issue is deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA examiner who conducted the August 2014 VA mental disorders examination or, if that physician is not available, to another similarly qualified physician for an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is etiologically related to the Veteran's active service. 

The examiner must provide a rationale or explanation for any opinion rendered based on the evidence of record and medical principles.

If the examiner determines that the opinion requested would involve mere speculation or remote possibility, the examiner must provide a detailed rationale for such opinion.  The rationale must include a description of what specific additional information, if any, would assist in rendering such an opinion, or whether such an opinion is beyond medical expertise.  The examiner must explain what facts, research, and reasoning led to such a conclusion.  The Board notes that a failure to specifically state what additional information, if any, would assist in rendering an opinion will result in a further remand by the Board.

2.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether the benefits sought may be granted.  If warranted and necessary, refer the TDIU claim to the VA Director, Compensation and Pension Service, for extra-schedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1).  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


